This appeal is from a judgment rendered upon the verdict of a jury finding appellant guilty of the crime of grand larceny and fixing his punishment at imprisonment in the penitentiary for the term of five years. The information filed June 25, 1919, jointly charged appellant, Johnnie Cogle, and one Millard Gentry with the theft of one Cadillac automobile, of the value of $3,600, the personal property of A.L. Farmer. When the case was called for trial on September 30, 1919, appellant asked and was granted a severance. Thereupon the jury was impaneled to try the case, which trial resulted in a verdict as above stated.
On October 10, 1919, judgment was rendered. The appeal was taken by filing in this court on April 10, 1920, a petition in error with case-made. No brief has been filed, when the case was called for final submission it was submitted on the record, and we have nothing before us but the petition in error and case-made. The errors assigned are that the verdict is contrary to the law and the evidence, and that the court erred *Page 101 
in its rulings in the admission and the rejection of evidence to the prejudice of the defendant. We have read and examined the entire record in this case, and we do not find any objections made or exceptions saved to the admission or rejection of testimony. We have also examined the information and instructions of the court, and the judgment, and we have discovered no error which will warrant a reversal of the judgment, and we find that the evidence sustains the verdict and judgment of conviction, and our conclusion is that this appeal is without merit.
The judgment of the district court of Tulsa county is therefore affirmed.
MATSON and BESSEY, JJ., concur.